     Case 2:19-cv-01580-WBS-CKD Document 17 Filed 04/21/21 Page 1 of 2
1

2

3

4

5

6

7

8

9                                      UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12    BRUCE CUNNINGHAM,                                 No. 2:19-cv-01580 WBS CKD
13                        Plaintiff,
14           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
15    UNITED STATES OF AMERICA,
16                        Defendant.
17

18          The court has determined that this case will benefit from a settlement conference.

19   Therefore, this case will be referred to Magistrate Judge Deborah Barnes for the court’s

20   Settlement Week program to conduct a settlement conference on May 24, 2021 at 10:00 a.m. The

21   settlement conference will be conducted by remote means, with all parties appearing by video

22   conference.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. This case is set for a settlement conference before Magistrate Judge Deborah Barnes

25                on May 24, 2021 at 10:00 a.m. The settlement conference will be conducted by

26                remote means, with all parties appearing by video conference.

27          2. Each party must have a principal with full and unlimited authority to negotiate and

28                enter into a binding settlement attend. Those in attendance must be prepared to

                                                       1
     Case 2:19-cv-01580-WBS-CKD Document 17 Filed 04/21/21 Page 2 of 2
1

2             discuss the claims, defenses, and damages. The failure of any counsel, party, or

3             authorized person subject to this order to appear in person, or as otherwise authorized

4             by the court, may result in the imposition of sanctions.

5          3. Parties are directed to submit confidential settlement statements no later than May 17,

6             2021 to dborders@caed.uscourts.gov. Parties are also directed to file a “Notice of

7             Submission of Confidential Settlement Statement” (See L.R. 270(d)).

8          Dated: April 21, 2021
                                                   _____________________________________
9
                                                   CAROLYN K. DELANEY
10                                                 UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
